[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-11386
                                                             AUGUST 12, 2008
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________                CLERK

                 D. C. Docket No. 07-00050-CR-4-SPM-WCS

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

GUS DASHER,

                                                    Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (August 12, 2008)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Gus Dasher, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Dasher’s convictions and sentences are AFFIRMED.




                                           2